1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10

11       MAI KATY XIONG, an individual,   No.   2:19-cv-00508-JAM-EFB
12                   Plaintiff,
13           v.                           ORDER DENYING DEFENDANT’S
                                          MOTION TO STAY
14       G4S SECURE SOLUTIONS (USA)
         INC., a corporation,
15
                     Defendants.
16

17           Plaintiff Mai Katy Xiong (“Xiong” or “Plaintiff”) brings

18   this putative class action against G4S Secure Solutions (USA)

19   Inc. (“G4S” or “Defendant”) for violating the California Labor

20   Code by failing to compensate Xiong for missed meal periods and

21   failing to provide accurate wage statements.     Compl., ECF No. 1.

22   Defendant moves to stay the case in light of allegedly

23   duplicative pending state court proceedings.     Mot., ECF No. 13.

24           For the reasons set forth below, this Court DENIES

25   Defendant’s motion.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for July 30, 2019.
                                      1
1          I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2        Mai Katy Xiong, a resident of California, has worked for G4S

3    as an hourly-paid Security Officer at Doctors’ Hospital Manteca

4    since November 2018.     Compl. ¶¶ 1, 5.   Xiong, who often works in

5    the hospital’s emergency room, alleges she has been regularly

6    denied timely meal periods and has not been paid the required

7    hour of “premium pay” for these missed meal periods.     Id. ¶¶ 7-8.

8    Xiong further alleges that G4S has issued wage statements which

9    did not accurately show employees’ number of regular hours

10   worked, overtime hourly rates, gross wages earned, and net wages

11   earned.   Id. ¶¶ 9-10.

12       On March 22, 2019, Xiong filed the Complaint against G4S,

13   alleging individual claims for failure to provide meal periods or

14   pay premiums and class claims for failure to furnish accurate

15   itemized wage statements.    Compl., at 6-10.   Xiong brings the

16   wage statement claims on behalf of a class of “All individuals

17   who are currently employed or were formerly employed by G4S in

18   California and to whom G4S furnished at least one wage statement

19   in relation to a pay period in which the individual was paid

20   overtime and the overtime hourly rate and/or amount of regular
21   hours worked are shown incorrectly, from one year prior to the

22   filing of his Complaint and continuing to the date as determined

23   by the Court.”   Compl. ¶ 16.

24       On September 17, 2018, former G4S employee Monet Sterling

25   filed a representative PAGA action against G4S in Los Angeles

26   County Superior Court alleging G4S failed to provide employees
27   mandatory meal and rest breaks or compensation in lieu of such

28   breaks, failed to pay employees all final wages due at
                                        2
1    termination, and failed to provide employees with accurate

2    itemized wage statements.    ECF No. 13-1 at 6-12 (Monet Sterling

3    v. G4S Secure Solutions (USA), Inc., Case No. BC722270).

4        On February 5, 2019, former G4S employee Brian Pettee filed

5    a class action suit in Los Angeles County Superior Court alleging

6    G4S failed to pay overtime wages, failed to pay minimum wages,

7    failed to provide meal and rest breaks or compensation in lieu of

8    such breaks, failed to pay employees all final wages due at

9    termination, failed to provide employees with accurate itemized

10   wage statements, violated PAGA, and violated California’s unfair

11   competition law.   ECF No. 13-1 at 17-41 (Brian Pettee v. G4S

12   Secure Solutions (USA), Inc., Case No. 19STCV03482).         In that

13   action, Pettee seeks to represent a class of “All individuals who

14   worked for Defendants in state of California as a non-exempt,

15   hourly-paid on-site Security Guard Supervisors at any time during

16   the period from four years prior to the filing of this Complaint

17   until the date of certification.”       ECF No. 13-1 at 19-20.

18       G4S moves to stay this federal case pursuant to the decision

19   in Colorado River Water Conservation Dist. v. United States, 424

20   U.S. 800 (1976), arguing the claims presented in this case are
21   duplicative or substantially similar to those presented in the

22   two California state court actions.      Mot., ECF No. 13.    Xiong

23   opposes the motion.   Opp’n, ECF No. 14.

24

25                               II.   OPINION

26       Under the Colorado River abstention doctrine, a federal
27   court may abstain from exercising jurisdiction in favor of

28   parallel state proceedings where doing so would serve the
                                         3
1    interests of “(w)ise judicial administration, giving regard to

2    the conservation of judicial resources and comprehensive

3    disposition of litigation.”    Colorado River, 424 U.S. at 817

4    (citation omitted).    However, “[a]bstention from the exercise of

5    federal jurisdiction is the exception, not the rule.”    Id. at

6    813.   Indeed, “[g]enerally, as between state and federal courts,

7    the rule is that the pendency of an action in the state court is

8    no bar to proceedings concerning the same matter in the Federal

9    court having jurisdiction.”    Id. at 817 (internal quotation and

10   citation omitted).

11          The Ninth Circuit has identified “eight factors for

12   assessing the appropriateness of a Colorado River stay or

13   dismissal: (1) which court first assumed jurisdiction over any

14   property at stake; (2) the inconvenience of the federal forum;

15   (3) the desire to avoid piecemeal litigation; (4) the order in

16   which the forums obtained jurisdiction; (5) whether federal law

17   or state law provides the rule of decision on the merits;

18   (6) whether the state court proceedings can adequately protect

19   the rights of the federal litigants; (7) the desire to avoid

20   forum shopping; and (8) whether the state court proceedings will
21   resolve all issues before the federal court.”    R.R. St. & Co.

22   Inc. v. Transp. Ins. Co., 656 F.3d 966, 978–79 (9th Cir. 2011)

23   (footnote omitted).    These factors are not to be applied as a

24   “mechanical checklist,” but rather in “a pragmatic, flexible

25   manner with a view to the realities of the case at hand.”     Seneca

26   Ins. Co., Inc. v. Strange Land, Inc., 862 F.3d 835, 842 (9th Cir.
27   2017) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr.

28   Corp., 460 U.S. 1, 16, 21 (1983)).    Nevertheless, “the existence
                                       4
1    of a substantial doubt as to whether the state proceedings will

2    resolve the federal action precludes the granting of a stay.”

3    Intel Corp. v. Advanced Micro Devices, Inc., 12 F.3d 908, 913

4    (9th Cir. 1993).

5         This Court agrees that some factors favor a stay, including

6    that the state court obtained jurisdiction first, state law will

7    provide the rule of decision, and a stay may help avoid piecemeal

8    litigation.     But, crucially, a resolution of the Sterling and

9    Pettee actions may not completely resolve the instant case.      That

10   the state actions and federal action have overlapping claims and

11   seek similar statutory penalties does not mean the adjudication

12   of the state actions will fully resolve the federal action.      For

13   example, the Pettee action involves a putative class of Security

14   Guard Supervisors, but that class is underinclusive as to the

15   this action: Xiong was not a supervisor and thus is not a member

16   of the putative class for whom a judgment will be rendered nor

17   would a decision on the Security Guard Supervisor class cover the

18   entirety of Xiong’s proposed class of former G4S employees.

19   Similarly, a full decision in the Sterling action would not

20   resolve Xiong’s individual claim that G4S regularly denied her,
21   in particular, timely meal periods and did not compensate her for

22   these missed meal periods.    Abstention under Colorado River is

23   therefore precluded.    Intel Corp., 12 F.3d 913; see Moses H.

24   Cone, 460 U.S. at 28 (underscoring that “the decision to

25   invoke Colorado River necessarily contemplates that the federal

26   court will have nothing further to do in resolving any
27   substantive part of the [federal] case, whether it stays or

28   dismisses.”).
                                        5
1        Separately, this Court is not persuaded by Defendant’s

2    arguments that this Court should exercise its inherent power to

3    stay this case.   Mot. at 13-15 (citing Landis v. N. Am. Co., 299

4    U.S. 248, 254 (1936)).

5

6                             III.   ORDER

7        For the reasons set forth above, this Court DENIES

8    Defendant’s Motion to Stay.   ECF No. 13.

9        IT IS SO ORDERED.

10   Dated: August 13, 2019

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      6
